Citation Nr: 0514651	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative left heel spur, currently rated as 10 percent 
disabling.

2.  Entitlement to assignment of a higher rating for service-
connected right heel spur, with calcaneal pain, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1943 to April 
1946.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1999, a statement of the 
case was issued in November 1999, and a substantive appeal 
was received in December 1999.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The appellant testified before a Board hearing via 
videoconference in April 2004.  At that time, he requested a 
copy of the transcript.  VA inadvertently sent the veteran 
the wrong form after the hearing directing him to select the 
form of hearing he would like.  The veteran has already been 
afforded a hearing and there has not been any good cause 
shown requiring a second hearing.  

At the April 2004 hearing the veteran through his 
representative appears to have been raising a claim for a 
neurological problem related to his service-connected left 
and right heel spurs.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative left heel 
spur is manifested by moderately severe chronic pain, some 
tenderness along the plantar medial aspect, but with no 
limitation of range of motion.   

2.  The veteran's service-connected right heel spur is 
manifested by moderate chronic pain, some tenderness along 
the plantar medial aspect, but with no limitation of range of 
motion.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 20 percent (but no higher) for the veteran's service-
connected postoperative left heel spur have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5273, 5284 (2004). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right heel spur have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5273, 5284 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a May 2003 
VCAA letter together with the statement of the case and 
supplemental statements of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, these 
communications collectively advised the appellant of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the May 2003 letter which discussed 
the VCAA, implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in June 
1999 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the May 2003 VCAA letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and VA medical 
examination with opinions.  Since the appellant was afforded 
a VA examination with opinion in connection with his claims, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected postoperative left heel 
spur and right heel spur warrant a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, with regard 
to the postoperative left heel spur, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as in the 
case of the right heel spur, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time with consideration given to the propriety of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
  
The veteran's service-connected postoperative left heel spur 
and right heel spur have been rated by the RO under the 
provisions of Diagnostic Code 5273.  Under this regulatory 
provision, a rating of 10 percent is warranted where Os 
calcis or astragalus malunion is of moderate deformity.  The 
maximum rating of 20 percent is warranted where Os calcis or 
astragalus malunion is of marked deformity.  


At the April 2004 Board hearing, the veteran and his 
representative persuasively argued that Diagnostic Code 5284 
should also be considered, and the Board agrees.  Under 
Diagnostic Code 5284, a rating of 10 percent is warranted 
with a moderate foot injury.  A rating of 20 percent is 
warranted with a moderately severe foot injury.  A rating of 
30 percent is warranted with severe foot injury. 
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination for his heel pain in 
December 1998.  Upon examination the examiner found no edema 
of either lower extremity.  The examiner found that the 
texture, turgor, temperature, and color are within normal 
limits and bilaterally symmetrical.  The examiner found that 
all lower extremity muscle groups were within normal limits 
to strength and tone.  The examiner found that there was a 
mild hallux abductovalgus and bunion deformity bilaterally 
but neither deformity was painful to palpation.  The examiner 
also found a semi-rigid hammertoe deformity on the second 
digit bilateral that was not painful.  The examiner found no 
pain on range of motion of the ankle or subtalar joints 
bilaterally.  The examiner found normal range of motion 
without pain or crepitation of the tarsometatarsal, 
metatarsophalangeal, and interphalangeal joints bilaterally.  
The examiner found no pain upon compression of either 
calcaneus, but there is tenderness to palpation along the 
plantar medial aspect of the calcaneus bilaterally (with 
tenderness greater on the left).  The examiner found a 
surgical scar on the left heel consistent with prior plantar 
fascia release.  The examiner found plantar fascia on the 
left foot was not tender, but the lateral band of the right 
plantar fascia and the lateral plantar aspect of the right 
heel was tender to palpation.  Neurologically, the examiner 
found the "plantar response is flexion bilaterally" and all 
the veteran's sensory responses were grossly intact and 
symmetrical.  The examiner diagnosed acute and chronic 
plantar fascitis with heel spur syndrome, bilaterally, more 
severe in the left foot.  The examiner opined that the 
problem as most likely related to the service-connected 
injury.  

The veteran visited VA health clinic for treatment of heel 
and foot pain several times from September 1997 through 
December 2003.  He has been treated with cortisone injections 
which have only helped some of the time.  Primarily, the 
reports of pain have been for the left heel.  The veteran has 
also received treatment for his hammertoe, elongated 
toenails, ingrown toenails, metatarsalgia of the right foot 
and plantar fascitis as well as for the pain.  

The veteran was again examined in September 2002 because the 
veteran complained of increased heel and foot pain.  The 
veteran complained of pain in both heels but the left worse 
than the right.  On a scale between one and ten the veteran 
reported pain on the left can get up to a seven while the 
right can get up to a four.  The veteran has taken injections 
of cortisone for the left heel.  The veteran has moderate pes 
planus but failed to report any symptoms with arch pain at 
the time of the exam.  Upon examination the examiner found 
that the right heel was anatomically normal with no 
tenderness to palpation and no tenderness on the arch.  The 
examiner found that there was no other tenderness on the left 
heel besides the moderately tender scar and no tenderness on 
the arch.  At the examination the veteran did not have a 
limp.  The examiner diagnosed "bilateral heel spurs, left 
far greater than right, with no evidence of plantar 
fasciitis."       

The veteran requested a new examination in June 2003 because 
he believed that his condition was growing worse and the exam 
was given in August 2003.  The examiner found that the 
veteran "has 2+ dorsalis pedis and posterior tibial pulses.  
Capillary filling time is approximately three seconds".  The 
examiner found that skin texture and turgor was within normal 
limits and his skin was warm to touch.  The examiner found 
deep tendon reflexes were physiologic and normal plantar 
response.  The examiner found sensory and perception 
examination were normal.  The examiner found no interdigital 
maceration or fungal involvement.  The examiner reported that 
the veteran's pain was centered in both heels at the 
insertion of the plantar fascia with more pain on the left.  
The veteran complained that the pain prevents him from 
walking the golf course and prolonged standing also causes 
him discomfort.  The examiner found that the veteran's gait 
was normal and that range of motion of the subtalar joint and 
midtarsal joint and MP joints were well within normal limits.  
The examiner found ankle joint motion with knee extended was 
greater than 10 to 15 degrees.  The examiner noted that the 
veteran has used inserts in his shoes in the past but they 
have not helped.  The examiner's assessment was that the 
veteran "has an essentially normal examination with the 
exception of his bilateral heel pain.  Again, the pain on the 
left is complicated by the previous surgery that he had in 
1989.  His right heel pain, is more than likely than not, 
compensatory because of a failure to walk with both felt 
plantar grade."  The examiner recommended that the veteran 
be considered for a new set of orthotics as necessary.    

The veteran has been evaluated at 10 percent under Diagnostic 
Code 5273.  That rating contemplates moderate deformity.  The 
next higher evaluation of 20 percent is warranted with marked 
deformity.  However, after reviewing the medical evidence the 
Board is not persuaded that there is any significant 
deformity of either heel and the Board believes that the 
provisions of Code 5284 should also be considered.  

The veteran complains that it is painful to stand for too 
long, walk too far, walk up and down stairs too long, and 
that he occasionally walks with a cane.  The veteran also 
complains about chronic pain.  At the April 2004 hearing the 
veteran reported that his pain has moved down his foot to his 
toes.  However, the veteran still has use of his feet and can 
walk without difficulty.  The veteran can drive and otherwise 
function normally.  The examiner in the latest examination 
explained that his examination was completely normal except 
for pain.  In all the examinations the veteran had normal 
range of motion but very little pain upon palpation.  
Neurologically, dermatologically, and vascularly the 
veteran's feet were normal.  

The overall records shows that the main symptom associated 
with the service-connected heel spur disabilities is pain.  
The medical records consistently document complaints of 
greater pain on the left than the right.  The Board finds the 
veteran's continued statements to this effect to be credible.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 20 percent rating for the left heel under 
Code 5284 is warranted.  Such a rating contemplates 
moderately severe disability, and the Board finds that the 
pain associated with the left heel may be viewed as 
moderately severe.  However, the preponderance of the 
evidence is against a finding that the left heel disability 
rises to the level of severe impairment so as to warrant a 30 
percent rating.  Again, the main symptom is pain.  Clinical 
examinations have not demonstrated any significant limitation 
of motion, and the records shows that the veteran is able to 
walk without a limp, drive, and otherwise function normally.  

With regard to the right heel, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of the current 10 percent.  The veteran has reported that his 
right heel disability is not as severe as his left heel 
disability, and clinical examinations support the veteran in 
this regard.  The evidence is against a finding of more than 
moderate disability, and a rating in excess of 10 percent 
under Code 5284 is not warranted.  As already noted, there is 
no persuasive evidence of moderate deformity, much less 
marked deformity so as to warrant a rating in excess of 10 
percent under Code 5273.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Entitlement to a 20 percent rating (but no higher) for 
service-connected postoperative left heel spur is warranted.  
To this extent, the appeal is granted. 

Entitlement to assignment of a rating in excess of 10 percent 
for service-connected right heel spur, with calcaneal pain is 
not warranted.  To this extent, the appeal is denied. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


